DETAILED ACTION
Remarks
Applicant presents a request for continued examination dated 16 February 2021 in response 19 November 2020 final Office action (the “Previous Action”).
With the request, Applicant amends claims 14, 16, 17, 23 and 26.  Applicant also adds new claim 27.
Claims 14 and 25 are further amended via the examiner’s amendment below for the reasons set forth in the attached interview summary.
After entry of the examiner’s amendment, claims 14-27 remain pending and are being allowed herein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In view of Applicant’s amendments and the examiner’s amendment below, the claim interpretations set forth in the Previous Action at items 11-13 is withdrawn and no claim limitations are interpreted in accordance with 35 U.S.C. § 112(f) or § 112 sixth paragraph.
Double Patenting
The Previous Action’s double patenting rejections are withdrawn in view of the terminal disclaimer filed 11 March 2021.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this amendment was given by Attorney-of-Record Juliana Haydoutova (Reg. No. 43,313) on 11 March 2021 for the reasons set forth in the attached interview summary.

IN THE CLAIMS
Claims 14 and 25 are amended as follows:

14.  	(Currently amended) A method of operating an enteral feeding pump to deliver fluid through a pump set, the method comprising determining with a microprocessor of the enteral feeding pump if an occlusion exists in the pump set based on the microprocessor monitoring a sensor signal from a sensor indicative of a rotational position of a rotor of the pump during operation of a motor of the pump to rotate the rotor at a reduced output greater than zero and less than a feeding output for rotating the rotor to produce fluid flow in the pump set during a feeding cycle, the motor operating at the feeding output to begin the feeding cycle and continuously operating at the feeding output during the feeding cycle through at least one full rotation of the rotor, and operating at the reduced output during the feeding cycle for a shorter period of time than the feeding output. 


25.	(Currently amended) The method of claim 14 wherein the microprocessor operates the motor at the feeding output until only a single aliquot of fluid is left in the feeding cycle and then operates the motor at the reduced output.
Allowable Subject Matter
Claims 14-27 are allowed.
Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/
Primary Examiner, Art Unit 2196